Name: Commission Regulation (EC) NoÃ 1790/2006 of 5 December 2006 approving operations to check conformity to the marketing standards applicable to fresh fruit and vegetables carried out in Turkey prior to import into the Community
 Type: Regulation
 Subject Matter: marketing;  plant product;  trade;  Europe;  international trade
 Date Published: nan

 6.12.2006 EN Official Journal of the European Union L 339/8 COMMISSION REGULATION (EC) No 1790/2006 of 5 December 2006 approving operations to check conformity to the marketing standards applicable to fresh fruit and vegetables carried out in Turkey prior to import into the Community THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2200/96 of 28 October 1996 on the common organisation of the market in fruit and vegetables (1), and in particular Article 10 thereof, Whereas: (1) Article 7 of Commission Regulation (EC) No 1148/2001 of 12 June 2001 on checks on conformity to the marketing standards applicable to fresh fruit and vegetables (2) lays down the conditions for the approval of checking operations performed by certain third countries which so request prior to import into the Community. (2) The Turkish authorities sent the Commission a request for the approval of checking operations performed under the responsibility of the General Directorate of Standardisation for Foreign Trade. This request states that the aforementioned inspection bodies have the necessary staff, equipment and facilities to carry out checks, that they use methods equivalent to those referred to in Article 9 of Regulation (EC) No 1148/2001 and that the fresh fruit and vegetables exported from Turkey to the Community meet the Community marketing standards. (3) The information sent by the Member States to the Commission shows that, in the period 2001 to 2005, the incidence of non-conformity with marketing standards among imports from Turkey of fresh fruit and vegetables was low. (4) Checks on conformity carried out by Turkey should therefore be approved with effect from the date of implementation of the administrative cooperation procedure provided for in Article 7(8) of Regulation (EC) No 1148/2001. (5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fresh Fruit and Vegetables, HAS ADOPTED THIS REGULATION: Article 1 Checks on conformity to the marketing standards applicable to fresh fruit and vegetables carried out by Turkey prior to import into the Community are hereby approved in accordance with Article 7 of Regulation (EC) No 1148/2001. Article 2 Details of the official authority and inspection body in Turkey, as referred to in the second subparagraph of Article 7(2) of Regulation (EC) No 1148/2001, are given in Annex I to this Regulation. Article 3 The certificates referred to in the second subparagraph of Article 7(3) of Regulation (EC) No 1148/2001, issued following the checks referred to in Article 1 of this Regulation, must be drawn up on forms in conformity with the model set out in Annex II to this Regulation. Article 4 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. It shall apply from the date of publication in the C series of the Official Journal of the European Union of the notice referred to in Article 7(8) of Regulation (EC) No 1148/2001, relating to the establishment of administrative cooperation between the Community and Turkey. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 December 2006. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 297, 21.11.1996, p. 1. Regulation as last amended by Commission Regulation (EC) No 47/2003 (OJ L 7, 11.1.2003, p. 64). (2) OJ L 156, 13.6.2001, p. 9. Regulation as last amended by Regulation (EC) No 408/2003 (OJ L 62, 6.3.2003, p. 8). ANNEX I Official authority referred to in Article 7(2) of Regulation (EC) No 1148/2001: General Directorate of Standardisation for Foreign Trade General Director: Mr. Yavuz MOLLASALÃ °HOÃ LU Head of the Department for Agriculture: Mrs. Ã iÃ dem KILIÃ KAYA Address: Ã °nÃ ¶nÃ ¼ Bulv. No: 36 Oda no: 2118 06510 Emek/Ankara Tel. (90-312) 212 58 99 Fax (90-312) 212 68 64, (90-312) 205 09 18 E-mail: kilickayac@dtm.gov.tr Inspection body referred to in Article 7(2) of Regulation (EC) No 1148/2001: Regional Directorate of Western Anatolia Regional Director: Mr. Muzaffer ERTÃ RK Address: Gazi Bulv. No: 126 Kat:1 35230 Basmane/Ã °zmir Tel. (90-232) 483 40 26 Fax (90-232) 48 37 72 E-mail: izmirbolge@dtm.gov.t Regional Directorate of Southern Anatolia Regional Director: Mr. Ã Ã ¼krÃ ¼ Ã ALIÃ KAN Address: Ã akmak Cad. BuÃ daycÃ ± Apt. No:27 Kat:6/32 Mersin Tel. (90-324) 237 97 18 Fax (90-324) 237 19 59 E-mail: mersinbolge@dtm.gov.tr Regional Directorate of Southeastern Anatolia Regional Director: Mr. M. Zihni DOÃ AN Address: Yeni Valilik BinasÃ ± Kat:5 No:555 27330 Gaziantep Tel. (90-342) 230 78 52 Fax (90-342) 221 21 44 E-mail: gaziantepbolge@dtm.gov.tr Regional Directorate of Marmara Regional Director: Mr. Ã aÃ atay Ã ZTÃ RK Address: DÃ ±Ã  Ticaret Kompleksi D Blok K-1-2 Ã obanÃ §eÃ me Mevkii Sanayi Cad Yenibosna  BahÃ §elievler/Ã °stanbul Tel. (90-212) 454 08 20 Fax (90-212) 454 08 22 E-mail: istanbulbolge@dtm.gov.tr Regional Directorate of Eastern Black Sea Regional Director: Mr. Ã . Naci GENÃ TÃ RK Address: HÃ ¼kÃ ¼met KonaÃ Ã ± Ã st Zemin Kat 61040 Trabzon Tel. (90-462) 230 19 82 Fax (90-462) 229 73 09 E-mail: izmirbolge@dtm.gov.tr Regional Directorate of Central Anatolia Regional Director: Mr. Caner SOLMAZ Address: MithatpaÃ a Cad. No: 18/4 KÃ ±zÃ ±lay/Ankara Tel. (90-312) 430 61 08 Fax (90-312) 430 61 09 E-mail: ankarabolge@dtm.gov.tr ANNEX II Model certificate referred to in Article 7(3) of Regulation (EC) No 1148/2001